      Case 4:19-cr-00832 Document 46 Filed on 12/05/19 in TXSD Page 1 of 1
                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                     December 05, 2019
                            UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
VS.                                              § CRIMINAL ACTION NO. 4:19-CR-832-2
                                                 §
STEVEN O BRYANT (2)                              §


                           ORDER GRANTING
      DEFENDANT STEVEN O. BRYANT’S UNOPPOSED MOTION FOR LEAVE
                  TO MODIFY CONDITIONS OF RELEASE


        On this date the Court considered Defendant Steven O. Bryant’s Unopposed Motion for

Leave to Modify Conditions of Release in the above-referenced cause and, after considering said

motion, finds that the modification is appropriate. This Court hereby GRANTS modification of

the terms of his release. It is therefore


        (1)     ORDERED that Mr. Bryant will be allowed to travel outside Harris County and
                the counties bordering Harris County for the limited purpose of traveling with his
                daughter to her volleyball tournaments; and

        (2)     ORDERED that Mr. Bryant will provide a schedule showing the dates and
                locations of his daughter’s volleyball tournaments to the U.S. Probation Officer
                assigned to him, and comply with any other requirements from the U.S. Probation
                Officer regarding his travel.

        SIGNED this 5th day of December, 2019.


                                                 ___________________________________
                                                 George C. Hanks Jr.
                                                 United States District Judge




1/1
